DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 23 August 2022.  Therein, Applicant amended claim 2.  Applicant did not add or cancel any claims.  The submitted claims have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 December 2021 and 8 June 2022 are being considered by the examiner.

Response to Amendments/Arguments
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn.  
Applicant's substantive arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.    Applicant asserts that the motivation described by Examiner’s rationale (that the disclosed motor would have been a “coaxial” motor) is based on an ex-post factor analysis with benefit of improper hindsight knowledge of the claimed invention.  Examiner does not agree. 
As taught by Saitou, the motor applies a rotational force to the steering shaft, where the rotational force is first applied via a coaxially arranged output shaft and then to the steering shaft.   If the force from the motor is applied to a coaxially arranged output shaft, it is not an unreasonable leap of logic that a person of ordinary skill in the art would know that either a coaxially or non-coaxially mounted motor could be applicable based on the motivation outlined in Saitou.  Additionally, one of ordinary skill in the art would need to take certain considerations into the most reasonable choice of motor type.  For example, not arranging the motor consistent with the rotational force to be applied adds a layer or unnecessary complexity to the motor design.  As simplicity is optimal when designing a working machine, and thus a motivating factor, a person of ordinary skill would be motivated to determine and integrate the simplest solution, of which experimentation would be minimal, odds of success would be high and be inspired by the motivation within the teaching reference.  It would have been obvious to one of ordinary skill in the art that the rotational force applied to the steering shaft could be provided by a coaxial motor.    
Regarding the allegation of ex-post factor analysis with benefit of improper hindsight knowledge, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   For the motivation statement, Examiner quoted a passage directly from the prior art of record.  Examiner did not consult, cite or in any way include knowledge gleaned only from applicant’s disclosure.   Accordingly, the hindsight reconstruction was proper.  
The rejection is maintained.  



  
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (U.S. Patent Publication No. 2010/0282535).    
A steering device to be mounted on a vehicle, the steering device comprising: a steering shaft connected to a steering wheel (see Fig. 1, #11); and a motor (see Fig. 1, #25, para. 0051) including an output shaft arranged coaxially with the steering shaft (see Fig. 1, #14 and #11, para. 0040), the motor applying a rotational force to the steering shaft (see para. 0051), wherein the motor is provided on a portion of the steering shaft (see Fig. 1, #25, para. 0051), the portion being located below the steering wheel and above the floor of a vehicle cabin (see para. 0054, housing #24 holds #19, #19 holds #25).  
Saitou does not explicitly disclose that the motor is arranged coaxially with the steering shaft.  However, as can be seen from Fig. 1, the motor #25 is incorporated with the gear mechanism that is situated on coaxially with the motor.  It would have been obvious to one of ordinary skill in the art it would have been obvious that Saitou included an implicit coaxial motor, or in the alternative, that it would have been obvious to modify Saitou to include a coaxial motor based on the motivation that the degree of freedom of layout of the motor vehicle steering system 1 inside the cabin can be increased.    
Regarding claim 2, Saitou discloses wherein the motor is provided so as to be adjacent to the steering shaft (see Fig. 1, #25 adjacent to 11-13, see para. 0038) below a portion at which a shaft bracket is adjacent to the steering shaft (see para. 0040, Fig. 1, #25 is below the shaft 12 being coupled differentially rotatably to shaft 11 and shaft 12 connected to shaft 13 so as to elastically rotate relative to each other; these teachings equivalent to “a shaft bracket”), the shaft bracket supporting the steering shaft such that the steering shaft is rotatable (see para. 0040, support via a bracket is implicit).

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663